—Appeal from an order of Supreme Court, Onondaga County (Centra, J.), entered August 17, 2001, which, *1110inter alia, granted defendants’ cross motions for summary judgment in part and dismissed the negligence and Labor Law §§ 200, 240 (1) and § 241 (6) causes of action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Onondaga County, Centra, J. Present — Green, J.P., Pine, Hurlbutt, Burns and Gorski, JJ.